DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…determining a column input type for the column, wherein the column input type comprises at least one of a header column type that includes a header label or a cell column type that includes a populated column cell; performing a step for identifying a schema label for the column using the column input type; and generating an updated dataset using the identified schema label and the column…”, or any variations thereof as recited.
Closest prior art of record Chaudhry USPN 2021/0224287 disclose the flexible fields approach, schemas are defined with many “pre-created” generic columns; a set of multiple generic columns may be provided for each column data type. As application development leads to a need for new columns, generic columns of suitable data types may be used. The performance advantage of using relational columns is realized without bringing down, for example, a RDBMS to define new columns.
Further closest prior art of record Shapur USPN 2020/0081899 disclose automatically ingesting data from disparate data sources into a target database having a target data schema. In some embodiments, the data is received in a data file including data columns formatted according to a data schema, and a data dictionary describing the source data columns. Count data is generated for each cell selected from a data column, each count datum including counts of occurrences of a detected characteristic in each cell. One or more target data columns from the target data schema can be selected and displayed to a user as being semantically related to the data column based on the count data for each cell, a column header of the data column, and the data dictionary. Based on input received from the user, a data table is generated to store the source columns and loaded into the target database.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 27, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662